UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7507



ARDIE D. NOLAN, III; JOHNNIE ROWE,

                                          Plaintiffs - Appellants,

          versus

RANDALL LEE; BOB LANIER; SERGEANT JOHNSON;
CHARLES MINGGIA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-644-5-CT-H)


Submitted:   February 7, 1996          Decided:     February 22, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Ardie D. Nolan, III, Johnnie Rowe, Appellants Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order denying re-

lief on their 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Nolan v. Lee, No. CA-95-644-5-CT-H (E.D.N.C. Sept. 14,
1995). We deny Appellant Nolan's motion for an injunction. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         AFFIRMED




                                2